     Case 2:19-cv-02058-JAD-NJK Document 63
                                         62 Filed 03/16/21
                                                  03/15/21 Page 1 of 2




 1    Deverie J. Christensen, Bar No. 6596
      christensend@jacksonlewis.com
 2    JACKSON LEWIS LLP
      300 S. Fourth Street, Suite 900
 3    Las Vegas, Nevada 89101
      Tel: (702) 921-2460
 4    Fax: (702) 921-2461

 5    Paul V. Kelly (admitted pro hac vice)
      paul.kelly@jacksonlewis.com
 6    JACKSON LEWIS LLP
      75 Park Plaza
 7    Boston, MA 02116
      Tel: (617) 3670025
 8    Fax: (617) 367-2155

 9    Attorneys for Defendants
      Mission Support and Test Services LLC, Mark
10    Martinez and Honeywell International Inc.

11

12                             UNITED STATES DISTRICT COURT
13                                      DISTRICT OF NEVADA
14   STEPHEN MUSIN,                                      Case No. 2:19-cv-2058-JAD-NJK
15                         Plaintiff,                    STIPULATION TO EXTEND TIME FOR
                                                         DEFENDANTS MISSION SUPPORT AND
16          vs.                                          TEST SERVICES LLC and MARK
17                                                       MARTINEZ TO FILE THEIR ANSWER
     MISSION SUPPORT AND TEST SERVICES
     LLC, MARK MARTINEZ. AND                             TO SECOND AMENDED COMPLAINT
18   HONEYWELL INTERNATIONAL INC.,
19                         Defendants.
20

21
            IT IS HEREBY STIPULATED by and between the parties, through their respective
22
     counsel, that Defendants Mission Support and Test Services LLC (“MSTS”) and Mark Martinez
23
     (“Martinez”) be granted a one (1) week extension beyond the March 17, 2021 deadline to file
24

25   their Answers to Plaintiff’s Second Amended Complaint no later than March 24, 2021. This

26   stipulation is submitted and based upon the following:

27          This extension is necessary due to unavoidable scheduling conflicts for Defense Counsel,
28


                                                     1
     Case 2:19-cv-02058-JAD-NJK Document 63
                                         62 Filed 03/16/21
                                                  03/15/21 Page 2 of 2




 1   including an intervening mediation and class action complaint pleading responses.

 2            Therefore, Plaintiff’s counsel has kindly agreed, and the Parties hereby stipulate, that
 3
     Defendants MSTS and Martinez shall have a one-week extension up to and including March 24,
 4
     2021, to file their Answers to Plaintiff’s Second Amended Complaint.
 5
              This request is made in good faith and not for the purpose of delay.
 6
              Dated this 15th day of March 2021.
 7

 8   JACKSON LEWIS LLP                                     KEMP & KEMP

 9
     /s/ Deverie J. Christensen                            /s/ James P. Kemp
10   Deverie J. Christensen, Bar No. 6596                  James P. Kemp, Bar No. 6375
     300 S. Fourth Street, Suite 900                       7435 W. Azure Drive, Suite 100
11   Las Vegas, Nevada 89101                               Las Vegas, Nevada 89130
                                                           Attorney for Plaintiff Stephen Musin
12   Paul V. Kelly (admitted pro hac vice)
13   75 Park Plaza
     Boston, MA 02116
14   Attorneys for Defendants
     Mission Support and Test Services LLC,
15   Mark Martinez and Honeywell International, Inc.

16

17                                          IT IS SO ORDERED.

18

19                                          U.S. District Court Judge/Magistrate Judge

20                                          Dated: March 16, 2021

21
     4836-0950-1921, v. 1

22

23

24

25

26

27

28


                                                       2
